Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
Applicant’s argument, see amendment filed on September 1, 2021, with respect to the rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph as being indefinite, and the rejection of claims 1-14 and 16-18 on the grounds of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,690,793 have been fully considered and accepted. The rejection of the respective claims has been withdrawn in view of the terminal disclaimer, amendment and remark presented by the Applicant(s). Claims 1-18 are pending in the application. 
Allowance
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-18: the instant claims are considered an improvement over claim 1 of U.S. Patent No. 10,690,793; and 
In reference to claim 1: Monk et al. (U.S. Patent No. 9,188,693, hereon Monk) discloses a method for acquiring marine seismic data. One aspect is a method for acquiring marine seismic data including towing a seismic energy source in a body of water and towing a seismic sensor at a selected distance from the seismic energy source. The seismic energy source is actuated at a plurality of positions, a spatial distance between each of the plurality of actuations being randomly different than any Monk, column 3, lines 33-38). Monk does not provide a method for simultaneous source acquisition or separation method, rather it pursues a sequential method because the successive actuation and the randomness nature of the process.  
The remaining claims 2-18 depend on claim 1 of the instant application and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857